Citation Nr: 0824255	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In his July 2006 Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge, sitting at the RO.  In 
August 2006, the veteran requested a hearing before the RO 
Decision Review Officer (DRO), indicating in the associated 
cover letter that he was electing the DRO hearing in lieu of 
the previously requested travel board hearing.  In May 2007, 
the veteran withdrew his request for a DRO hearing.  In June 
2007, the veteran withdrew his request for a travel board 
hearing.  No further communication has been received from the 
veteran with regard to a hearing. Therefore, the veteran's 
request for a hearing on his appeal is considered properly 
withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2007).  The Board 
will proceed with consideration of the veteran's claim, based 
on the evidence of record.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and 
it must assist the claimant by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits 
of the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) 
(as amended, effective May 30, 2008); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for bilateral hearing loss, 
and therefore the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




Law and Analysis
 
Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for 
a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural 
hearing loss, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (2007).  

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is 
doubt which exists because of an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for bilateral 
hearing loss.

The record clearly demonstrates that the veteran currently 
has bilateral hearing loss by VA standards.  The veteran 
underwent audiological testing as part of a VA examination 
in March 2005.  At that time, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
70
75
LEFT
25
30
75
70
70

Speech audiometry revealed word recognition scores of 92 
percent in the right ear and of 72 percent in the left ear.

The audiometric test results from the veteran's March 2005 
examination meet the requirements of a current hearing loss 
disability for the purposes of service connection.  See 
38 C.F.R. § 3.385.  Thus, the remaining questions 
pertaining to service connection are whether the veteran 
experienced an event, injury, or disease during his period 
of service, and whether his current disability is related 
to such injury or disease.  

The veteran's August 1968 enlistment examination indicated 
that the veteran's ears were normal.  An audiological 
evaluation performed at the time of the veteran's 
enlistment demonstrated pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
15 (30)
-5 (5)
5 (15)
-5 (5)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.  
Although the veteran's August 1968 enlistment examination 
was performed after November 1967, in this case there is 
evidence in the record that indicates that ASA standards 
were used.  The audiograph from the veteran's enlistment 
examination included in the veteran's service treatment 
records is marked ASA.  Therefore, the audiometric results 
from the veteran's enlistment examination were converted to 
ISO-ANSI standards to facilitate comparison with later 
audiological testing.)

The Board acknowledges that audiometric testing conducted 
at the veteran's entrance examination in August 1968 may 
reveal some degree of bilateral hearing impairment at 500 
Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(citing Current Medical Diagnosis & Treatment, 110-11 
(Stephen A. Schroeder et al. eds., 1988)) (noting that the 
threshold for normal hearing is 0 to 20 decibels).  The 
examiner, however, did not find the results to be of such 
significance as to merit a diagnosis of defective hearing 
and, in fact, assigned the veteran a "1" under "H" for 
hearing in his physical profile block, indicating a high 
degree of medical fitness.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness and 
consequently is medically fit for any military assignment) 
to 4 (a medical condition or physical defect which is below 
the level of medical fitness for retention in the military 
service)).  The Board further notes that the veteran 
indicated pre-service ear nose or throat trouble on his 
August 1968 report of medical history.  However, the 
examiner elaborated in the notes section, stating that the 
veteran had experienced an episode of strep throat two 
weeks prior to the examination, and that there were no 
sequelae of the infection.  The examiner further noted that 
the veteran's ears and drums appeared normal at the time of 
his enlistment examination.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  As the August 
1968 examiner did not find any deficiencies in the 
veteran's hearing at the time of his enlistment 
examination, the Board concludes that the presumption of 
soundness applies.  

The veteran was also examined prior to his discharge from 
the military in August 1971.  At his discharge examination, 
the veteran's pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
35
LEFT
10
15
10
/
20

The examiner noted the high frequency unilateral hearing 
loss in the veteran's right ear exhibited in the audiology 
results, and attributed the changes in the veteran's 
hearing to acoustic trauma suffered in the line of duty.  
The examiner further documented the decrease in the 
veteran's ability to hear by assigning the veteran a "2" 
under "H" for hearing in his PULHES physical profile.

The veteran contends that his bilateral hearing loss is the 
result of noise exposure during service.  Specifically, the 
veteran stated in his November 2004 claim for benefits, 
that during his military service he was exposed to noise 
from eight inch cannons and fifty caliber machine guns.  In 
his September 2005 notice of disagreement (NOD) the veteran 
included that the artillery fired constantly over his 
bunker while he was in Vietnam.  The veteran asserted at 
his March 2005 VA examination that he worked as a welder in 
the motor pool and experienced noise exposure there, as 
well.  In his November 2004 claim for benefits, the veteran 
indicates that he has had difficulty hearing since prior to 
his discharge from the military in 1971.  The veteran's 
service in Vietnam and his military occupational specialty 
of welder have been verified.    

The veteran is competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The 
veteran is further competent to state that he has 
experienced trouble hearing since his military service.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).   
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative 
value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board finds the veteran's contentions that he has 
experienced hearing problems since service to be credible 
especially in light of the findings of the August 1971 
discharge examiner, and therefore affords them probative 
weight.  Moreover, the Board notes that the military noise 
exposure was conceded in the veteran's August 1971 
discharge examination wherein the examiner attributed the 
veteran's in-service hearing loss to acoustic trauma 
suffered in the line of duty.  Therefore, the Board 
concludes that the evidence in the record supports the 
veteran's contention that he experienced a noise related 
event or injury during service.      

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board acknowledges that the veteran's 
hearing levels in both ears appear to have worsened during 
his period of military service.  Indeed, though the August 
1971 examiner only concluded that the veteran developed 
unilateral hearing loss while in service, the audiogram 
results suggest that the veteran appeared to exhibit a 
bilateral decrease in hearing sensitivity at 4000 Hertz at 
that time.  See Hensley, 5 Vet. App. at 157 (noting that 
the threshold for normal hearing is 0 to 20 decibels).  
Though the veteran's August 1971 audiometry results do not 
meet VA standards for hearing loss pursuant to 38 C.F.R. 
§ 3.385, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not 
always fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of current 
hearing loss and a medically sound basis for attributing 
that disability to service may serve as a basis for a grant 
of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant 
noise exposure in service, post-service audiometric 
findings meeting the regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to 
the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

The Board acknowledges that there are two conflicting post-
service medical opinions associated with the claims file 
that pertain to the etiology of the veteran's hearing loss.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered 
the material evidence of record).  The Board, of course, is 
not free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 
Vet. App. 332 (1995).  The Board notes that the value of a 
physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

The March 2005 VA examiner concluded that it was not likely 
that the veteran's hearing loss was the result of or caused 
by his military service.  However, the March 2005 VA 
examiner's opinion was based in part upon the veteran's 
failure to meet the definition of hearing loss in 38 C.F.R. 
§3.385 at the time of his discharge from the military.  The 
Board again notes that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385) is not always fatal 
to a service connection claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The March 2005 VA examiner also 
failed to address the contrary conclusion of the August 
1971 discharge examiner who concluded that the veteran 
exhibited unilateral hearing loss caused by acoustic trauma 
experienced in the line of duty.     

In a May 2005 VA treatment report, an examiner who examined 
the veteran concluded that the veteran's bilateral hearing 
loss was consistent with prior noise exposure.  The Board 
does observe that the May 2005 examiner did not review the 
veteran's claims file; however, as discussed above, the 
veteran's military noise exposure has been conceded.  As 
such, the May 2005 examiner's opinion is consistent with an 
event substantiated by the record.  See Bloom, 12 Vet. App. 
at 187.  Furthermore, the opinion of the May 2005 examiner 
is consistent with the statements of the veteran regarding 
the onset and severity of his disability, and the 
conclusions of the August 1971 discharge examiner which was 
based upon clinical data as well as contemporaneous 
accounts of the veteran's service history and noise 
exposure during service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran 
many years later).    

The Board finds that the opinion of the May 2005 examiner 
attributing the veteran's hearing loss to in-service noise 
exposure, is more probative than the negative opinion of 
the March 2005 VA examiner.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether 
the veteran's current hearing loss was incurred in service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing 
loss to his military service, that doubt will be resolved 
in the veteran's favor.  Based on the evidence of record, 
the Board finds that the veteran's current bilateral 
hearing loss is related to his military service. 
Accordingly, the Board concludes that service connection 
for bilateral hearing loss is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


